NameGas Gis gecv-03382-RSWL-JC Document 2

Marc E. Mayer (SBN 190969)

MITCHELL SILBERBERG & KNUPP LLP
2049 Century Park East, 18th Floor

Los Angeles, CA 90067-3120

Telephone: (310) 312-2000

Facsimile: (310) 312-3100

Filed 03/11/21 Page1lofi1 Page ID #:309

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

BACKGRID USA, INC., a California corporation,

Plaintiff(s)
v.

VALNET, INC., a Canadian corporation; and DOES 1-10,

inclusive,

Defendant(s).

CASE NUMBER
2:20-cv-03382 RSWL (JCx)

 

ORDER ON APPLICATION
OF NON-RESIDENT ATTORNEY TO APPEAR
IN A SPECIFIC CASE PRO HAC VICE

 

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

Edelstein, Lindsay R.
Applicant’s Name (Last Name, First Name & Middle Initial)

(212) 509-3900
Telephone Number

LRE@msk.com

(212) 509-7239
Fax Number

 

MITCHELL SILBERBERG & KNUPP LLP
437 Madison Avenue

25th Floor
New York, New York 10022

of

 

 

E-Mail Address

Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of

Defendant Valnet, Inc.

 

 

Name(s) of Party(ies) Represented

and designating as Local Counsel

Marc E. Mayer

Designee’s Name (Last Name, First Name & Middle Initial)

 

CJ Plaintiffis) K] Defendant(s) (] Other:

 

 

MITCHELL SILBERBERG & KNUPP LLP
2049 Century Park East

of

 

 

190969 (310) 312-2000 (310) 312-3100 18% Floor
Designee’s Cal. Bar No. Telephone Number Fax Number Los Angeles, California 90067-3210
mem@msk.com
E-Mail Address Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:

[<] GRANTED.
[_] DENIED: [J for failure to pay the required fee.

(J for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.

(J for failure to complete Application:

 

C pursuant to L.R. 83-2.1.3.2: [] Applicant resides in California: [] previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.
(J pursuant to LR. 83-2.1.3.4; Local Counsel: [7] is not member of Bar of this Court; [[] does not maintain office in District.

LJ because

 

IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: [7] be refunded [J] not be refunded.

Dated March 11, 2021

 

/S/ RONALD S.W. LEW

 

 

US. District Judge

 

G—64 ORDER (5/16) (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE

Page 1 of 1
American LegalNet, Inc.

| www FormsWorkFlow com © }
